DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-14 in the reply filed on 23 May 2022 is acknowledged.  The traversal is on the ground(s) that the two inventions have significant overlapped limitations and that Invention I describes a cooled unit from a components perspective and Invention II describes the cooled unit from the production perspective.  This is not found persuasive because the apparatus as claimed could be made by a different and materially different process. Further, the apparatus as claimed could be made without “obtaining specifications and layout design of electronic devices mounted onto a baseboard.”
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The contact layer is disclosed as being between the cooling device and the electronic devices. 
The limitations of “wherein the plurality of cooling devices” in line 1 should be changed to - -wherein the plurality of contact devices- - to retain the structural relationship.
Re. claims 3-5: these claims are rejected as they depend from claim 2 and inherit the deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2008/0084667 A1).

Re. claim 1: Campbell discloses a baseboard with integrated cooling, comprising:
a baseboard (400);
a plurality of electronic devices (330, 332) mounted onto the baseboard;
a plurality of contact devices (729) mounted on at least a subset of the plurality of electronic devices; and, (see fig. 7; para. 0045)
a plurality of cooling devices (330, 730) mounted onto at least a subset of the contact devices; (see fig. 3, 4; para. 0033-0034, 0045-0046)
wherein each of the contact devices is configured to transfer heat from a corresponding electronic device to a corresponding cooling device. (see fig. 7; para. 0045)

Re. claim 7: Campbell discloses computing unit, comprising:
a baseboard (400); (see fig. 3; para. 0033-0034, 0045-0046)
a device layer disposed on the baseboard, wherein the device layer comprises a plurality of electronic devices (330, 332) mounted onto the baseboard;
a contact layer (729, 420) disposed on the device layer, wherein the contact layer comprises a plurality of heat transport devices, each mounted onto one of the electronic devices; and (see fig. 4-7; para. 0039, 0045)
a cooling layer disposed on the contact layer, wherein the cooling layer comprises a plurality of cooling devices (330, 730, 410), each mated to a corresponding one of the heat transport devices, the cooling devices including at least one active air cooling device (heat sink 730) and one liquid cooling device (liquid cooling pipes 340, 342). (see fig. 4-6; para. 0034, 0038)

Re. claim 11: Campbell discloses wherein the plurality of heat transport devices comprise one or more of: stiffeners, heat spreaders (731), vapor chamber stiffeners, thermoelectric coolers, and high conductivity plates (711, 713). (see fig. 7; para. 0046)

Re. claim 12: Campbell discloses wherein the plurality of cooling devices comprise one or more of: liquid cooled cold plates (710), thermoelectric coolers, heat sinks (730), fins (731, 713, 711), and fans. (see fig. 7; para. 0045-0046)

Re. claim 13: Campbell discloses wherein the cooling layer further comprises at least one fan (211) and ducts (each 213 and spaces between adjacent DIMMs in the rack is considered an air channel and passageway) configured to direct air flow from the fan. (see fig. 2, 4; para. 0028-030)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. as applied to claim 1 above, and further in view of Nair et al. (US 2019/0051615 A1).

Re. claim 2 as best understood: Campbell discloses: 
wherein the plurality of contact devices (729 between each 332 and 731) are arranged as a contact layer between the plurality of electronic devices (332) and the plurality of cooling devices (730, 710), and 
Campbell fails to disclose: 
the contact devices include heat spreaders and vapor chamber stiffeners.
However, Nair discloses:
a baseboard (215); (see fig. 2; para. 0043-0046)
an electronic device (210) mounted onto the baseboard;
a plurality of contact devices (225, 220, 230, 240, 255) mounted on the of electronic device; and, (see fig. 2; para. 0044-0047)
a cooling device (205) mounted onto at least a subset of the contact devices; (see fig. 2; para. 0048-0053)
the contact devices include heat spreaders (255) and vapor chamber stiffeners (220). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include heat spreaders and vapor chamber stiffeners to the contact devices of Campbell as taught by Nair. One of ordinary skill would have been motivated to do this in order to provide an EMI shield for radio frequency integration and to prevent cracking and warping between the devices. (see para. 0023-0025)

Re. claim 3 as best understood: Campbell discloses wherein the plurality of cooling devices (730, 710) include heat sinks (730) and liquid cooling cold plate (710).

Re. claim 4 as best understood: Campbell discloses at least one fan (211). (see fig. 2; para. 0028)

Re. claim 5 as best understood: Campbell discloses air ducts (each 213 and spaces between adjacent DIMMs in the rack is considered an air channel and passageway). (see fig. 2, 4; para. 0028-030)

Claim(s) 6, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell as applied to claims 1 and 7 above, and further in view of Fried (US 2013/0228313 A1).

Re. claim 6: Campbell fails to disclose:
at least one fan oriented to blow air horizontally and at least one fan oriented to blow air vertically.
However, Fried discloses:
A baseboard with integrated cooling comprising
at least one fan (right 135) oriented to blow air horizontally and at least one fan (top 135) oriented to blow air vertically. (see fig. 6; para., 0118-0119)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fans blowing horizontally and vertically to the apparatus of Campbell as taught by Fried. One of ordinary skill would have been motivated to do this in order to pull in cool air from a lower position than the exhausted hot air. This would worked with the direction of natural convection of the cooling devices. (Fried para. 0018)

Re. claim 8: Campbell fails to disclose:
control electronics mounted in the cooling layer and operable to control the cooling devices.
However, Fried discloses:
control electronics (microcontroller) mounted in the cooling layer and operable to control the cooling devices. (see fig. 34, para. 0171-0177)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide control electronics in the cooling layer as taught by Fried to the apparatus of Campbell. One of ordinary skill would have been motivated to do this in order to control the cooling hardware such as the evaporators, condensers, and fans. (Fried para. 0171)
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the control electronics in the cooling layer to itself be cooled by air movement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Re. claim 9: Fried discloses:
wherein the cooling layer further comprises a plurality of fans coupled to the control electronics. (see fig. 34-35; para. 0175-0178)

Re. claim 14: Campbell fails to disclose:
wherein the ducts comprise baffles redirecting air flow.
However, Fried discloses:
		Air ducts within the computing unit; 
wherein the ducts comprise baffles (105a, 105b) redirecting air flow. (see fig. 1; para. 0109-0110)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide air ducts with baffles as taught by Fried to the apparatus of Campbell. One of ordinary skill would have been motivated to do this in order to allow the heated air to leave the chassis without recirculating within the chassis and heating up the ambient air. (Fried para. 0109)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Fried as applied to claim 8 above, and further in view of Vinson et al. (US 2006/0161311 A1).

Re. claim 10: Campbell and Fried fail to disclose:
wherein the control electronics comprises leak sensor.
However, Vinson et al. discloses:
	A computing unit comprising control electronics;
wherein the control electronics comprises leak sensor. (see fig. 1-3; para. 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a leak sensor to the apparatus of Campbell and Fried as taught by Vinson. One of ordinary skill would have been motivated to do this in order to detect a leak from the cooling fluid and control the liquid pumps to prevent damage to the apparatus. (Vinson para. 0031)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mira et al. (US 2019/0027424 A1) discloses a reinforced vapor chamber and related heatsinks for cooling a computing device. Lee et al. (US 2008/0046617 A1) discloses a hardware architecture for flexibility and serviceability of a multi-processor system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835